UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6639


WILLIE JAMES ASBURY, a/k/a Sa’id Abdullah al’Rashid,

                Plaintiff - Appellant,

          v.

JOHN KINARD;    JAMES   BARBER,   III;   JOSEPH   MCCROREY;   DAVID
NORTON,

                Defendants - Appellees,

          and

DAVID TARTARSKY; DON DRISKELL; JOETTE SCARBOROUGH;     DENNIS
BUSH; SHARONDA SUTTON; GREGORY WASHINGTON; J. TOMARCHIO;
NURSE SMITH; NURSE MONROE; LT COPELAND; SGT CUNNINGHAM,

                Defendants.



                              No. 14-6731


WILLIE JAMES ASBURY, a/k/a Sa’id Abdullah al’Rashid,

                Plaintiff - Appellant,

          v.

DAVID TARTARSKY; DON DRISKELL; JOETTE SCARBOROUGH; DENNIS
BUSH; SHARONDA SUTTON; GREGORY WASHINGTON; J. TOMARCHIO;
NURSE SMITH; NURSE MONROE; LT. COPELAND; SGT. CUNNINGHAM,

                Defendants - Appellees,

          and
JOHN KINARD;   JAMES   BARBER,   III;   JOSEPH   MCCROREY;   DAVID
NORTON,

                Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Anderson.    Richard M. Gergel, District
Judge. (8:13-cv-03364-RMG-JDA)


Submitted:   August 28, 2014             Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Willie James Asbury, Appellant Pro Se. William Henry Davidson,
II, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

             In   these       consolidated           appeals,      Willie          J.     Asbury

challenges        the        district        court’s           order      adopting             the

recommendation of the magistrate judge and denying his motion

for a preliminary injunction, Fed. R. Civ. P. 65.                              Asbury also

challenges several of the district court’s and the magistrate

judge’s non-dispositive orders.                    We affirm in part and dismiss

in part.

             We review the denial of a preliminary injunction for

abuse   of    discretion.            WV    Ass’n    of    Club    Owners       &    Fraternal

Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009).

Among     other    things,          “[a]    plaintiff          seeking    a    preliminary

injunction must establish that he is likely to . . . suffer

irreparable       harm       in     the     absence       of     preliminary            relief.”

Winter v.     Natural        Res.    Def.    Council,          Inc.,   555     U.S.       7,    20

(2008).      Here, we conclude that the district court did not abuse

its   discretion        in    finding       that    Asbury       failed       to    make       the

requisite showing.            We therefore affirm for the reasons stated

by the district court.               Asbury v. Tartarsky, No. 8:13-cv-03364-

RMG-JDA (D.S.C. Apr. 22, 2014).

             Additionally,           this    court       may    exercise       jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

                                              3
337 U.S. 541, 545-46 (1949).         The non-dispositive orders Asbury

seeks   to   appeal    are   neither       final   orders    nor   appealable

interlocutory    or   collateral     orders.       Accordingly,       we   grant

Appellees’ motion and dismiss this portion of the appeal for

lack of jurisdiction.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and    argument   would    not    aid   the

decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       4